Citation Nr: 0801011	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sinusitis.

2.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1977 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the veteran 
permanently moved to Delaware, and his claims file was 
transferred to the Wilmington, Delaware RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

A review of the record reflects that the veteran's only VA 
medical examination was performed in August 2004, while the 
veteran was still in the service of the United States Air 
Force.  The veteran has maintained that both his service 
connected sinusitis and his hypertension are of greater 
severity than the ratings assigned for each disorder.  Since 
over three years has elapsed since his only VA medical 
examination, it is the Board's opinion that further 
evaluation is necessary, in order to determine whether higher 
ratings are in order.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In view of the foregoing, the case is remanded for the 
following actions:

The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for sinusitis or 
hypertension since January 1, 2005.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded VA 
respiratory and cardiovascular 
examinations to determine the severity of 
the service connected sinusitis and 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to each physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiners. 

Regarding the sinusitis, the physician is 
to indicate whether the veteran 
experiences any incapacitating episodes 
per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; whether the veteran 
experiences any non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  In each 
case, the examiner is to indicate how 
many capacitating or incapacitating 
episodes the veteran experiences yearly.  
An incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

Concerning the hypertension, the 
physician is to report whether the 
veteran is on continuous medication for 
control, and, if possible, arrangements 
are to be made to have the veteran's 
blood pressure measured two or three 
times on at least three different days, 
whether at VA, a service department 
facility, or the clinic at his place of 
employment.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





